Citation Nr: 1426055	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  14-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ear hearing loss.

4.  Entitlement to service connection for a left ear hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to June 1952. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Togus, Maine.

In May 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic records.
 
In September 2010, the Board denied entitlement to service connection for tinnitus and bilateral hearing loss.  In a November 2013 statement of the case, the VA RO in Togus, Maine, reopened the Veteran's claims for service connection for tinnitus and right and left ear hearing loss disabilities and adjudicated the claim on the merits.  However, the Board must first examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board's review includes the paper and electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board is reopening all three claims.  The issue of entitlement to service connection for a right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2010 decision, the Board denied entitlement to service connection for tinnitus on the grounds that no nexus to service was shown.

2.  The evidence received since the September 2010 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise as to whether the tinnitus is related to in-service noise exposure.

4.  In an unappealed September 2010 decision, the Board denied entitlement to service connection for a left ear hearing loss on the grounds that no nexus to service was shown.

5.  The evidence received since the September 2010 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ear hearing loss, and raises a reasonable possibility of substantiating the claim.

6.  The evidence is in equipoise as to whether the Veteran has a left ear hearing loss for VA disability purposes.

7.  The evidence is in equipoise as to whether a left ear hearing loss is related to in-service noise exposure.

8.  In an unappealed September 2010 decision, the Board denied entitlement to service connection for a right ear hearing loss on the grounds that the Veteran did not currently have a right ear hearing loss for VA disability purposes.

9.  The evidence received since the September 2010 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ear hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2010 decision denying entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The evidence received since the September 2010 Board decision is new and material, and the claim of entitlement to service connection for tinnitus has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The September 2010 decision denying entitlement to service connection for a left ear hearing loss is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

5.  The evidence received since the September 2010 Board decision is new and material, and the claim of entitlement to service connection for a left ear hearing loss has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  With resolution of reasonable doubt in the Veteran's favor, a left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385.

7.  The September 2010 decision denying entitlement to service connection for a right ear hearing loss is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

8.  The evidence received since the September 2010 Board decision is new and material, and the claim of entitlement to service connection for a right ear hearing loss has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353   (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Nonetheless, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the United States Court of Appeals for Veterans Claims (the Court) held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.


Analysis

Tinnitus

At the time of the September 2010 Board decision that denied entitlement to service connection for tinnitus, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and an April 2009 VA examination report.  The service treatment records show no complaints or treatment of tinnitus or ringing of the ears.  The April 2009 VA examiner diagnosed tinnitus and opined that it is less likely than not that the tinnitus is related to military service.

The September 2010 Board decision denied the claim finding a lack of nexus evidence relating tinnitus to service.

Since September 2010, the Veteran has submitted a statement and audiological testing from a private audiologist.  The private audiologist opined that it is at least as likely as not that the Veteran's tinnitus is at least in part due to his firing of weapons and duties during military service.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is medical nexus evidence relating tinnitus to active service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the RO had reopened the claim in the November 2013 statement of the case, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

There is conflicting evidence on whether the Veteran's tinnitus is related to active service.  

As for the bases of the negative medical nexus opinion rendered by the April 2009 VA examiner, he noted that the service treatment records are silent for any complaints of tinnitus.  The examiner stated that the tinnitus appears to have been delayed in onset after his time in service.  He added that there appears to be no documentation of the Veteran doing carpentry work while he was in service.  The examiner also indicated that the appellant had a history of post-service noise exposure from using a chainsaw.

The private audiologist's bases for the positive medical nexus opinion are that tinnitus was highly correlated with noise exposure and that noise-induced hearing loss is generally manifest as a high-frequency sensorineural hearing loss, which is the type of hearing loss that the Veteran has.  

The Veteran has reported that he did carpentry work in service and testified that he only used a chainsaw twice since service.  The appellant is competent to make these assertions, and the Board finds him credible.

Given that the Board has found the Veteran credible in contradiction to some of the bases of the April 2009 VA medical opinion, the evidence is in equipoise as to whether the tinnitus is related to in-service noise exposure, and that service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Left ear hearing loss 

At the time of the September 2010 Board decision that denied entitlement to service connection for left ear hearing loss, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and an April 2009 VA examination report.  The service treatment records show no complaints or treatment of hearing loss.  On a June 1952 separation examination, the whisper and spoken voice tests were 15/15 in the left ear.  The April 2009 VA examination report shows a left ear hearing loss disability for VA purposes.  The examiner opined that it is less likely than not that the left ear hearing loss is related to military service.

The September 2010 Board decision denied the claim finding a lack of nexus evidence relating the left ear hearing loss disability to service.

Since September 2010, the Veteran has submitted a statement and audiological testing from a private audiologist.  The private audiologist opined that it is at least as likely as not that the Veteran's left ear hearing loss is at least in part due to his firing of weapons and duties during military service.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is medical nexus evidence relating tinnitus to active service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the RO had reopened the claim in the November 2013 statement of the case, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

There is conflicting evidence on whether the Veteran has a left ear hearing loss disability for VA disability purposes.  

The April 2009 VA examination report shows that the puretone thresholds for the left ear were 30, 30, and 40 decibels for 2000, 3000, and 4000 Hertz, respectively.  Therefore, as of the April 2009 VA examination, the Veteran had a left ear hearing loss disability for VA disability purposes.

The October 2010 private audiogram shows that at only one of the relevant frequencies, 4000 Hertz, was the puretone threshold above 26 decibels and that in particular the puretone threshold was only 35 decibels.  In contrast to the results of the April 2009 VA examination report showing puretone thresholds above 25 decibels at 2000 and 3000 Hertz, the puretone thresholds in the left ear were 25 and 25 decibels for 2000 and 3000 Hertz, respectively.

Given that the Veteran had a left ear hearing loss for VA disability purposes in April 2009, which was relatively recent prior to the filing of his claim to reopen in November 2010, and given that the audiometric testing showing that hearing loss was from a VA examination, the evidence is in equipoise as to whether he has a left ear hearing loss for VA disability purposes.  

There is conflicting evidence on whether any left ear hearing loss disability for VA disability purposes is related to active service.  

As for the bases of the negative medical nexus opinion rendered by the April 2009 VA examiner, he noted that the service treatment records are silent for any complaints of hearing loss and that the separation examination report shows that the whispered voice test results to be within normal limits for the left ear.  The examiner added that the Veteran reported having hearing difficulties approximately 30 to 35 years after separation from service.  He indicated that there appears to be no documentation of the Veteran doing carpentry work while he was in service.  The examiner also noted that the appellant had a history of post-service noise exposure from using a chainsaw.  He opined that the left ear hearing loss was most consistent with aging effects.

The private audiologist's basis for the positive medical nexus opinion was that noise-induced hearing loss is generally manifest as a high-frequency sensorineural hearing loss, which is the type of hearing loss that the Veteran has.  The audiologist, however, added that it is difficult to establish a causal relationship between hearing loss and a specific auditory event or period of noise exposure without pre- and post-audiologic test records.  He indicated that there are many causes of hearing loss and that it cannot be determined with certainty that the Veteran's hearing loss is due to noise.

The Veteran has reported that he did carpentry work in service and testified that he only used a chainsaw twice since service.  The appellant is competent to make these assertions, and the Board finds him credible.

Given that the Board has found the Veteran credible in contradiction to some of the bases of the April 2009 VA medical opinion, and given the depth and candidness of the private audiologist's opinion, the evidence is in equipoise as to whether the left ear hearing loss is related to in-service noise exposure, and that service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.




Right ear hearing loss 

At the time of the September 2010 Board decision that denied entitlement to service connection for right ear hearing loss, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and an April 2009 VA examination report.  The service treatment records show no complaints or treatment of hearing loss.  On a June 1952 separation examination, the whisper and spoken voice tests were 15/15 in the right ear.  The April 2009 VA examination report does not show a right ear hearing loss disability for VA purposes.  The examiner opined that it is less likely than not that any right ear hearing loss is related to military service.

In an unappealed September 2010 decision, the Board denied entitlement to service connection for a right ear hearing loss on the grounds that the Veteran did not currently have a right ear hearing loss for VA disability purposes.

Since September 2010, the Veteran has submitted a statement and audiological testing from a private audiologist.  The private audiogram shows a worsening in the puretone threshold in the right ear at 4000 Hertz since the April 2009 VA examination.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is medical evidence that he has a right ear hearing loss for VA disability purposes.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for tinnitus.

Entitlement to service connection for tinnitus is granted.

New and material evidence has been received to reopen a claim of service connection for a left ear hearing loss.

Entitlement to service connection for a left ear hearing loss is granted.

New and material evidence has been received to reopen a claim of service connection for a right ear hearing loss disability.  The appeal is allowed to this extent.


REMAND

The October 2010 private audiogram does not show a right ear hearing loss that meets the criteria for a current disability under 38 C.F.R. § 3.385.  That said, given that the private audiogram shows some worsening of the Veteran's hearing in the right ear and the passage of time since that audiogram, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his hearing loss and obtain any identified records.  Regardless of the claimant's response, the AOJ should obtain any records pertaining to hearing loss from the Boston VA Medical Center from October 2013 to present.

2.  Thereafter, schedule the Veteran for an appropriate VA audiological examination to determine the nature and etiology of any current right ear hearing loss.  All indicated tests must be accomplished.  The claims folder must be made available to the examiner.  Accepting the Veteran's reporting of his in-service and post-service noise exposure as credible, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current right ear hearing loss in either ear is related to the Veteran's complete history of in-service noise exposure as he reports.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


